On the Merits.
The transcript does not contain any evidence or statement of facts, to justify the judgment of dismissal.
The entry of the rendition of the judgment on the exception, however, recites “that the law and evidence being in favor thereof” the exception is sustained and the suit dismissed.
Admitting, nevertheless, that evidence was received and considered, we are at a loss to perceive how it could support the exception, which in its first part, is, on its face, ill founded, as the suit is not a collateral bufa direct attack on the first judgment of emancipation, with a prayer for its nullity.
Until this first part of the' exception is determined it. would be premature to consider and pass upon the other, which assails in the alternative the charge of nullity of the sales because of lesion beyond moiety.
The case presents grave features. It is one in which emancipated *378minors claim that they have been imposed upon, averring that they have been fraudulently and illegally deprived of important rights, previous to a regular and valid emancipation and dispensation, and claiming redress at the hands of the court.
We should be slow in closing the doors of justice upon them without a full understanding of their complaints and an appreciation of all the facts connected the.ewith, and we think, under the unusual circumstances of the case, that in furtherance of the ends of justice, they should not be left without relief.
It is therefore ordered and decreed that the judgment appealed from be reversed and that this cause be remanded to the lower court to be further proceeded with according to the views herein expressed and according to law, and that appellees pay costs of appeal; those of the lower court to abide final result.